By the Court.

It is a familiar rule in construing an act of the legislature to determine the meaning and design of it, to recur to other and earlier statutes on the same subject. It is plain what is meant by the original act of 1829 in regard to such official obligations. Under it the bonds of collectors, as well as of most of the other officers known to the constitution and the laws of this State, were not liens upon the real estate of such officers from their caption or acknowledgment, and we do not think the late revisors of the general statutes designed to change it in fliis respect, by the terms employed in the fifteenth section of the one hundred and seventeenth chapter of the Revised Code, 418. The lien of official bonds as thus provided for, is intended to apply to sheriffs and' constables, but not to collectors of county taxes. In regard to the latter, the county has ample security against loss by entering judgment on the warrant of attorney accompanying the bond, and which at once becomes a lien on the real estate of the sureties, as well as of the officer himself. We are therefore of the opinion that the official bond in this case, was not a lien from its caption on the lands and tenements in question of Cranor, the collector, and judgment must accordingly be entered for the defendants.